JUSTICE LEAPHART
concurring in part and dissenting in part.
¶43 I dissent to issue one. G.M. argues that the Court should adopt a “beyond a reasonable doubt” standard as to proof of physical facts. The Court addresses this issue and concludes that there is no basis for adopting such a standard in a developmental disabilities commitment proceeding.
¶44 However, as the Court notes (Opinion, ¶ 7), G.M. stipulated to a commitment and, as a result, there was no hearing and no “facts” were *332presented to the District Court. I would conclude that since no “facts” were presented or at issue, a ruling on what is the appropriate standard of proof is nothing more than an advisory opinion. Bair Family Trust, 343 Mont. 138, ¶¶ 86-87, 183 P.3d 61.1 would defer ruling on this issue until we are presented with a case in which physical facts are at issue and the parties can address whether a higher standard of proof would make a difference in the context of a given factual dispute.
¶45 I concur in the Court’s resolution of issues two through five.